1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   CHARLES KELLER COOPER, JR., )                NO. CV 17-2463-FMO (AGR)
                                 )
12                Plaintiff,     )
                                 )                ORDER ACCEPTING FINDINGS AND
13      v.                       )                RECOMMENDATION OF UNITED
                                 )                STATES MAGISTRATE JUDGE
14   DEPUTY VALDOVINOS,          )
                                 )
15                Defendant.     )
                                 )
16
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
17
     file, the Report and Recommendation of the magistrate judge, and Plaintiff’s
18
     supplemental opposition. Further, the Court has engaged in a de novo review of those
19
     portions of the Report to which objections have been made. The Court accepts the
20
     findings and recommendation of the Magistrate Judge.
21
           IT IS ORDERED that Defendant’s motion for partial summary judgment on
22
     Plaintiff’s claims arising from the January 3, 2017 incident is GRANTED. Defendant has
23
     filed a separate motion for summary judgment on the foot-in-door incident in 2015. The
24
     matter is referred back to the magistrate judge.
25
26
     DATED: January 31, 2020                            /s/
27                                               FERNANDO M. OLGUIN
                                                United States District Judge
28
